FRANK, Judge.
The appellant, Willie Bee Daniels, urges on appeal that his guidelines scoresheet erroneously includes points for victim inju*1118ry. He is correct. At the time he committed the offense of robbery without a weapon, victim injury was only scored when it was an element of the offense committed.* Victim injury is not an element of robbery without a weapon; therefore, it was incorrectly included in the scoresheet computations. Hendry v. State, 460 So.2d 589 (Fla. 2d DCA 1984).
This matter is remanded for the preparation of a correct scoresheet. Daniels should be resentenced within the applicable guidelines range.
SCHOONOVER, A.C.J., and LEHAN, J., concur.

A 1987 amendment to the guidelines provides that victim injury is to be scored for each victim injured during a criminal transaction or episode. See, Florida Rules of Criminal Procedure Re Sentencing Guidelines (Rules 3.701 and 3.988), 509 So.2d 1088 (Fla.1987).